Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The phrase “The present invention addresses” is an implied phrase which should be avoided.

The listing of reference characters at the end of the specification is not a requirement in US practice and it is suggested that the list be deleted.  However, if Applicant wishes to keep the list then the list should include all of the reference characters used in the application not a portion of the reference characters.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 14, “and” should be inserted between “section” and “covers”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakada, JP 2016-80145.
Regarding claim 1, Nakada discloses a seal member (11) for a bearing device for a wheel, the bearing device being provided with an outer member (2), an inner member (5), and a rolling element (6) interposed between the outer member and the inner member, the seal member comprising: a slinger (60); and a seal ring (50), wherein the slinger (60) includes an outer fitting section (611) that is externally fitted to the inner member (5), an outer plate section (612) that extends radially outward from an axially outer end of the outer fitting section (the right side of 611 in the figures is an axially outer end), and a turned-back section (613) that extends axially inward (axial inward being toward the space S or the rolling elements as in paragraph 0029 of the instant application, this is the same direction that 613 extends in Nakada) from a radially outer end of the outer plate section, an encoder (40, see attached translation that defines 40 
Regarding claim 5, Nakada discloses that the labyrinth section is extended by the encoder and the elastic member between the front end surface of the turned-back section and a side end surface of the inner plate section (portion r1 extends the labyrinth section in this location).  Claim 1 does not require a slope on the outer surface but rather a labyrinth that extends axially and radially, this includes a turned path like in Nakada, if the intent is for claim 1 to define a slope that extends axially and radially and then have a separate portion that extends the labyrinth recited in claim 5 then claim 1 should explicitly call out a slope.
Regarding claim 6, Nakada discloses a bearing device (figure 1) for a wheel, the bearing device comprising the seal member according to claim 1.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record all include rounded corners/ends or other features but in all cases the end surface that covers the end of the turned-back section is parallel to the seal element and thus not sloped or inclined as defined by the claims in combination with the features of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656